Filing # Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 1 of 10 PageID 312
         93363300   E-Filed 07/30/2019 11:33:40 AM
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 2 of 10 PageID 313
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 3 of 10 PageID 314
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 4 of 10 PageID 315
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 5 of 10 PageID 316
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 6 of 10 PageID 317
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 7 of 10 PageID 318
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 8 of 10 PageID 319
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 9 of 10 PageID 320
Case 2:19-cv-00474-JLB-NPM Document 15-2 Filed 07/30/19 Page 10 of 10 PageID 321
